D.W. NELSON, J.,
concurring in part and dissenting in part.
I concur in the majority’s disposition of the issues involving Dorsey and Machado’s sentences, the Electronic Serial Number, and the lack of an interpreter at Machado’s sentencing hearing. I disagree with the majority, however, on whether the wiretap evidence should have been suppressed.
If a wiretap application is incomplete or contains incorrect information, “the reviewing court must determine the true facts and rely on the credible evidence produced at the suppression hearing to determine whether a reasonable district court judge could have denied the application because necessity for the wiretap had not been shown.” United States v. Carneiro, 861 F.2d 1171, 1176 (9th Cir.1988) (citations and quotation marks omitted). The present case involves omissions and misstatements in the affidavit supporting the wiretap application, and the suppression hearing testimony by DEA Special Agent Wiles at times strains credulity. This disturbing conduct seems to erase the district court’s role as an independent check on the use of electronic surveillance by law enforcement.
The key inquiry for this court is whether a reasonable district court judge could have found that the necessity requirement was not met had the wiretap application been complete. Although the affidavit in support of the wiretap application stated that the identity of “Gerald LNU” was unknown, that physical surveillance was ineffective, and that witnesses were nonexistent, the record shows that Special Agent Wiles knew otherwise at the time that he signed the affidavit. A report written by Wiles on the day he applied for a wiretap shows that the DEA knew that the Target Telephone’s registered owner was closely linked to Gerald Hunter, that three witnesses to large-scale drug trafficking by Hunter existed, and that physical surveillance also established a strong connection between Hunter and the Target Telephone. When Judge Hupp specifically asked what progress Wiles’s investigation had made with respect to Gerald LNU’s identity, Wiles did not reveal any of this information.
Even if large-scale, multi-state drug conspiracies are notoriously difficult to investigate using conventional techniques, and even if the government’s goals in cracking such conspiracies are laudably ambitious, Congress did not authorize wiretaps whenever the DEA includes boilerplate language about broad conspiracies and broad goals. In the present case, the supporting affidavit amounted to little more than boilerplate. This lack of detail is unsurprising, given that the DEA first monitored a telephone call involving the Target Telephone on December 26, 1996, and within three weeks, the agency had received authorization for the wiretap at issue in the *715present case. The application was made after a mere six hours of physical surveillance and before any potential witnesses had been interviewed. Wiles has admitted that he did not make any effort to contact the three people who had made statements to the DEA about Hunter’s drug activities, even though one of them apparently lives in Los Angeles.
While the affidavit provided specific information about the problems with physical surveillance of the Gonzalez organization, the Gonzalez wiretaps established that “Gerald LNU” was a customer and not a member of that organization. In fact, Special Agent Wiles wrote a report the day the wiretap was issued (and two days before he purportedly determined that “Gerald LNU” was Hunter) specifically focusing on what he called the “Hunter organization.” Without any information specific to the Hunter organization, the wiretap application was unacceptable. See United States v. Spagnuolo, 549 F.2d 705, 711 (9th Cir.1977) (suppressing wiretap evidence that was based on an affidavit “devoid of allegations that show why in this particular ... investigation ordinary investigative techniques will likely fail or be too dangerous”).
Hunter has admitted to trafficking a great deal of cocaine. But the egregious facts of this case should not be the basis for giving the DEA carte blanche to make incomplete and misleading wiretap applications whenever it is investigating a drug conspiracy. The conclusion seems inescapable that a reasonable district court judge could have denied this wiretap application for lack of necessity. I respectfully dissent.